Citation Nr: 1102007	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-48 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an initial compensable rating for residual of 
burn, ankylosis of the right little finger.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1981 to May 1985.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
inter alia, denied the Veteran's claims of entitlement to service 
connection for a bilateral hearing loss disability and increased 
rating for residual of burn, ankylosis of the right little 
finger, currently evaluated at 0 percent disabling.

The issue of the Veteran's entitlement to service connection for 
a bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected residual of burn, ankylosis 
of the right little finger, is manifested by deformity of the 
proximal interphalangeal and distal interphalangeal joints, with 
limitation of the range of motion of those joints, and no change 
to the range of motion of the thumb, index, middle, and ring 
fingers of the right hand.

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected right little finger disability is 
inadequate.   





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
the service-connected residual of burn, ankylosis of the right 
little finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230 (2010).

2.  The criteria for referral of the Veteran's right little 
finger disability for consideration on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but do not require 
that VA provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  VA must also notify the claimant and 
the claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of the notice, VA must specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In the present case, correspondence dated July 2008 satisfied the 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In that same correspondence, the RO 
additionally notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, the 
issue of a higher initial disability rating is a "downstream" 
issue.  Once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  
The Board therefore concludes that VCAA notice requirements have 
been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records 
have been associated with the claims file.  All identified and 
available post-service treatment records have been secured, which 
include VA medical examinations and VA outpatient treatment 
records.  The Veteran was provided with a VA examination in 
January 2009.

The report of the VA examination of the Veteran's hand, thumb, 
and fingers indicates that the examiner reviewed the Veteran's 
claim file and past medical history, recorded his current 
complaints, conducted an appropriate evaluation, and rendered an 
appropriate diagnosis and opinion consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
this examination report is adequate for the purposes of rendering 
a decision as to the Veteran's right little finger disability in 
the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  The Veteran 
additionally declined the opportunity to present testimony before 
a Veteran's Law Judge.

Thus, the duties to notify and assist have been met.



Schedular Analysis of Right Little Finger Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R.       § 4.3 (2010).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See 38 C.F.R. § 4.40 (2010).  When making a rating 
determination, VA must consider whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  See 38 
C.F.R. § 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an appeal of an initial rating, consideration must be given to 
"staged" ratings, that is, disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

Ankylosis of the little finger is evaluated under Diagnostic Code 
5227, ankylosis of the ring or little finger, which provides that 
a noncompensable evaluation is the maximum evaluation available 
for any ankylosis of the little finger.  38 C.F.R.        § 
4.71a, Diagnostic Code 5227 (2010).  When evaluating an ankylosis 
disability of the finger, VA should also consider whether 
evaluation as an amputation is warranted and whether an 
additional evaluation is warranted for a resulting limitation of 
motion of other digits or interference with the overall function 
of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2010).

Additionally, the Board must consider functional loss due to pain 
and weakness that cause additional disability beyond that which 
is reflected on range of motion measurements.  See 38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Board must consider the effects of weakened 
movement, excess fatigability and incoordination.  38 C.F.R. § 
4.45 (2010).  

In the instant case, the Veteran's January 2009 VA examination 
revealed that the distal interphalangeal joint of the Veteran's 
right little finger was tender to palpation.  The examiner noted 
that the Veteran had an ankylosis or flexion deformity of the 
right little finger proximal interphalangeal joint measuring 40 
degrees and distal interphalangeal joint measuring 55 degrees.  
Those joints could not be moved actively or passively.  The 
examination revealed no redness, swelling, or warmth in any 
joints of the hand.  The range of motion of the thumb, index, 
middle, and ring fingers was normal.  There was no gap between 
the tip of the thumb and the fingers, between the tips of the 
fingers and the proximal transverse crease of the palm, or 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers.  There was no change in the range of 
motion with repetition and no evidence that function was 
additionally limited by pain, fatigue, weakness, incoordination, 
or lack of endurance.  The deformity of the ankylosed finger did 
not interfere with the function of the other fingers.

Applying the relevant diagnostic codes to the facts in the 
instant case, a rating higher than the current 0 percent 
(noncompensable) evaluation is not available under diagnostic 
code 5227, because a noncompensable rating is the maximum 
available rating for ankylosis of the little finger.
  
While Diagnostic Code 5230, limitation of range of motion for the 
ring or little finger, is also appropriate based on the findings 
of the VA examiner above, this diagnostic code additionally 
provides for a maximum 0 percent (noncompensable) evaluation.

Amputation of the right little finger is not shown, thus 
evaluation under Diagnostic Code 5156 is not warranted.

The Veteran noted that he experienced mild pain in his fingertip 
when his right little finger is "banged," and the examiner 
noted slight tenderness of the right little finger distal 
interphalangeal joint upon palpation.  The examiner noted 
additionally that the Veteran had a decrease in range of motion 
because of permanent ankylosis/flexion contraction.  The VA 
examination report specifically noted that there was no 
additional weakness, fatigability, incoordination, additional 
restricted range of motion, or functional impairment after 
repetitive use.  More importantly, the code pertaining to 
limitation of motion of the little finger provides that any 
limitation of motion is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5230 (2010).  In addition, the Veteran's right 
little finger disability is rated at the maximum schedular 
evaluation under Diagnostic Code 5230 and consideration of 
functional loss due to pain is not required.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Even accepting that the Veteran 
experiences pain from his disability, the rating schedule does 
not require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Thus, a higher evaluation based on 
functional loss due to pain is not warranted.

The Board has considered whether an increased disability rating 
is warranted for the Veteran's right ring finger disability based 
on functional loss due to pain, weakness, excess fatigability, 
incoordination, and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  If, however, the 
veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider the applicability of the 
above provisions.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A noncompensable evaluation is the maximum rating allowable under 
Diagnostic Codes 5227 and 5230.  Accordingly, the aforementioned 
provisions of 38 C.F.R.     § 4.40 and § 4.45 do not apply.  
Moreover, the January 2009 VA examination did not reveal 
additional functional impairment or limitation of motion with 
repetitive motion due to pain, fatigue, lack of endurance, 
incoordination, or weakness.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
an initial compensable evaluation for his right little finger 
disability.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was compensable.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In exceptional circumstances when the schedular 
evaluations are inadequate, the veteran may be awarded a rating 
higher than that dictated by the schedular criteria.  38 C.F.R. § 
3.321(b)(1) (2010).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.

In Thun v. Peake, the Court set forth a three-step inquiry to 
determine a veteran's entitlement to an extra-schedular rating.  
22 Vet. App. 111 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology and is found to be inadequate, the Board must 
determine whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for ankylosis when it 
affects the motion of other digits, but the Veteran does not have 
such symptoms.

It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplate by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC    6-
96.  Further inquiry into extra-schedular consideration is moot.  
See Thun, supra.

The Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extra-schedular referral is required.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the 
issue of a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
a request for TDIU is reasonably raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present 
case, the Veteran has not explicitly raised the issue of TDIU.  
Likewise, the record does not reasonably raise the issue of TDIU.  
In his January 2009 VA examination, the Veteran reported to the 
examiner that he drives a truck for work, and his right little 
finger condition has not limited his ability to engage in this 
activity.  Additionally, the Veteran reported no problems with 
writing, driving, or performing other activities of daily living.  
In light of the foregoing, the Board finds that a claim for TDIU 
has not been raised.


ORDER

Entitlement to an initial compensable rating for residual of 
burn, ankylosis of the right little finger is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claim for a bilateral hearing loss 
disability.

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the veteran why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  A medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
When evaluating the medical opinion evidence, the Board should 
consider whether: (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Before the Board may rely on an examiner's conclusion that an 
etiological opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010) (noting that while VA need not 
"proceed through multiple iterations of repetitive medical 
examinations until it obtains a conclusive opinion or formally 
declares that further examinations would be futile," it must be 
clear "that the examiner has not invoked the phrase 'without 
resort to mere speculation' as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled.")

In the instant case, the Veteran was afforded a VA examination in 
January 2009.  Following a review of the Veteran's claims file, 
conducting an audiological examination, and noting the presence 
of a high-frequency threshold shift in the Veteran's hearing 
during service, the examiner stated that she could not address 
the etiology of the Veteran's high-frequency hearing loss without 
resorting to mere speculation.

The Board acknowledges that in certain situations, an examiner 
may be unable to render a medical opinion due to limits of the 
most current medical knowledge.  In the present case, however, it 
is unclear to the Board why the examiner was unable to render an 
opinion regarding the Veteran's bilateral hearing loss without 
resorting to speculation.  The examiner has access to the 
Veteran's reported pre- and post-service noise exposure, service 
treatment records that document an in-service hearing loss 
threshold shift over the course of three examinations between 
1981 and 1983, current audiological readings, and the Veteran's 
assertions as to his in-service noise exposure.  This information 
should allow the examiner to render an opinion as to whether it 
is at least as likely as not (i.e. a 50 percent probability or 
greater) that any hearing loss is due to or the result of the 
Veteran's active military service.  As such, clarification is 
necessary prior to further consideration of this matter by the 
Board.

Finally, the Board notes that while it is remanding this matter 
for additional medical opinion, it remains the responsibility of 
the Veteran to submit evidence to support his claim.  38 U.S.C.A. 
§ 5107(a) (West 2002).  Corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to 
assist is not always a one-way street.)  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an audiological examination with a VA 
examiner other than the audiologist who 
conducted the January 2009 VA audiological 
examination.  

Before examining the Veteran, the examiner 
must review the Veteran's claims file and 
this remand directive.  The examination 
report must explicitly state that the 
examiner reviewed the Veteran's claims file.  
The examiner should:

a) conduct appropriate audiological 
examinations;

b) render an opinion as to whether it 
is at least as likely as not (i.e. a 
50 percent probability or greater) 
that any hearing loss disability is 
due to or the result of the Veteran's 
active military service, to include 
in-service noise exposure; and 

c) render an opinion as to whether it 
is at least as likely as not (i.e. a 
50 percent probability or greater) 
that any hearing loss disability is 
due to, or aggravated by, the 
Veteran's service connected tinnitus.  

The opinion provider should cite to the 
medical and competent lay evidence of record, 
specifically the Veteran's service treatment 
records and his assertions of in-service 
noise exposure, and explain the rationale for 
all opinions given.  

2.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  The remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R.                § 
20.1100(b) (2010).


 Department of Veterans Affairs


